DETAILED ACTION
Response to Amendment
This action is in response to amendment filed April 07, 2022 for the application # 16/694,714 filed on November 25, 2019. Claims 1-20 are pending and are directed toward METHODS AND APPARATUS FOR DEFENDING AGAINST EXPLOITATION OF VULNERABLE SOFTWARE.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1-20 have been fully considered, and they are persuasive in view of current amendments.
Drawings
The drawings filed on 04/07/2022 are acceptable subject to correction of the informalities indicated below.  
FIG. 5 block 514 was amended by including YES/NO condition. However there is no support in Specification. The relevant paragraphs are [0081]-[0082]. No condition branch was disclosed. Actually it was explicitly disclosed as a teaching away from condition. Specifically “The example comparator 320 waits for attempted access of the data (block 514). For example, the comparator 320 may be notified that an application 110 is attempting to access the data packet in an effort to determine policy actions.
[0082] When the example comparator 320 is notified that there is an attempted access of the data, the example comparator 320 initializes the workload analyzing controller 325 when an application (e.g., the application 110) attempts to access an incoming data packet.” It follows that that comparator notified “when”, not “if”. Thus the amended FIG. 5 introduces a new subject matter.
In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Allowable Subject Matter
Claims 1-20 are indicated as allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited references teaches limitation “remove, based on the policy action, user-access to portions of the vulnerable application that include the security defect and allow user-access to portions of the vulnerable application that do not include the security defect.” With combination of other limitations of independent claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492